Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214179 in view of Plott et al. (US 2020/0047404).
WO 2017/214179 discloses a process of manufacturing a glass article, comprising:

(b) drying the slurry to form a dried layer on the substrate; and
repeating the depositing step (a) to form a porous powder body on the substrate, the porous powder body comprising a plurality of the layers ([0045]-[0049], [0051], [0086]-[0087], [0090], [0097]- [00115]; fig. 2A);
(Claim 4) wherein the slurry further comprises a dispersant [0075];
(Claim 6) wherein the slurry further comprises a plasticizer [0081];
(Claim 8) wherein the powder further comprises silica [0046]-[0049];
(Claim 9) wherein the liquid comprises water [0051];
(Claim 10) wherein the liquid is water [0051] and has a pH greater than 9 ([0074], [0079], changing pH of water slurry with a base would result in a pH greater than 7; it would be further obvious in view of these pH change teachings that a desired pH, such as a pH of 9, could be achieved);
	(Claim 11) wherein the liquid further comprises a base [0079];
(Claim 14) wherein the slurry is deposited using a spraying technique ([0043], polyjet processing, aerosol jet printing);
(Claim 17) further comprising doping the porous powder body [0049];
(Claim 18) wherein the doping comprises doping the porous powder body with fluorine or chlorine [0060]-[0061];
(Claim 19) further comprising consolidating the porous powder body to form a glass article [0038], [00108]-[00111].
However, WO 2017/214179 does not disclose 
(c) depositing a slurry directly on the preceding dried layer, the slurry comprising a powder and a liquid;

(e) repeating the depositing step (c) and the drying step (d) to form a porous powder body on the substrate, the porous powder body comprising a plurality of the layers.
	Plott et al. (US 2020/0047404) disclose a process of manufacturing a ceramic article [0164], comprising:
(a) depositing a slurry on a substrate, the slurry comprising a powder and a
liquid;
(b) drying the slurry to form a dried layer on the substrate;
(c) depositing a slurry directly on the preceding dried layer, the slurry comprising a powder and a liquid;
(d) drying the slurry deposition in step (c) to form a further dried layer; and
(e) repeating the depositing step (c) and the drying step (d) to form a porous powder body on the substrate, the porous powder body comprising a plurality of the layers ([0006], [0017], [0026], [0028], [0047], [0051], [0054], [0056], [0058]-[0060], [0157], [0164], [0178]-[0183], [0193]; solidification includes drying or removing any vehicle which may be present in any of the compositions and/or corresponding layers; the deposited layer is solidified/dried prior to repeating a depositing layer).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of WO 2017/214179 with (c) depositing a slurry directly on the preceding dried layer, the slurry comprising a powder and a liquid; (d) drying the slurry deposition in step (c) to form a further dried layer; and (e) repeating the depositing step (c) and the drying step (d) to form a porous powder body on the substrate, the porous powder body comprising a plurality of the layers, as recited by Plott et al. (US 2020/0047404), because such a modification is known in the art and would provide an alternative configuration for building layer upon layer to form the porous powder body.

centipoise when measured at a shear rate of 28 s-1 because such a shear viscosity would have been found in view of the teachings of WO 2017/214179 to have a high viscosity suspension [0008] and/or to have a desired rheology to optimize printability of the slurry [0074]-[0083]).  Plott et al. (US 2020/0047404) further discloses that the viscosity should be suitable for printing [0031] and that viscosity can be adjusted depending upon the type of apparatus and nozzle and other considerations [0059].
As to claim 3, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the slurry comprises 60 wt% or greater of the powder because such a wt% would have been found in view of the teachings of WO 2017/214179 to optimize the composition gradient to obtain desired composition characteristics [0083)).  WO 2017/214179 discloses that the composition gradient of the glass-forming material may be optimized for printability, resistance to cracking, sintering and transparency [0083].  Composition gradient is related to weight percent, and thus weight percent optimization also affects printability, resistance to cracking, sintering and transparency.
As to claim 15, Plott et al. (US 2020/0047404) further discloses wherein the steps of depositing and drying are performed simultaneously on different regions of the porous powder body ([0056], [0077]; solidification/drying can be at any time in the method; deposition and solidification/drying can be used to selectively deposit and solidify/dry portions of the porous powder body to form voids).  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the steps of depositing and drying are performed simultaneously on different regions of the porous powder body, as disclosed by Plott et al. (US 2020/0047404), because 
As to claim 16, WO 2017/214179 further discloses the density of the porous powder body can be changed with additives [0071]. Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the porous powder body has a density in the range from 1.0 g/cc - 1.4 g/cc because such a density would have been found in the view of teachings of WO 2017/214179 to vary density as desired depending upon the additives used.
As to claim 20, WO 2017/214179 further discloses the method includes compacting the part to reduce the porosity [00108]. Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the glass article has a density that is at least 20% greater than the density of the porous powder body because such a density would have been found in view of the teachings of WO 2017/214179 to compart the part to reduce the porosity (thereby increasing the density) until the desired porosity is acheived.
As to claim 21, WO 2017/214179 further discloses the method includes forming a first glass- forming material and forming a second glass-forming material on the first glass-forming material, wherein the first glass forming material can be titania-silica glass [0038], [00108]-[00111] [00120]- [00121].  Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the substrate is a titania-silica glass because WO 2017/214179 discloses that a second glass forming material can be deposited on a first glass forming material which is titania-silica glass.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214179 in view of Plott et al. (US 2020/0047404) as applied to claims 1-4, 6, 8-11 and 14-21 above, and further in view of Kobel (US 2018/0303723).
WO 2017/214179 and Plott et al. (US 2020/0047404) do not disclose the limitations of claim 5.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the dispersant to be ammonium citrate, as recited by Kobel (US 2018/0303723), because such a modification is known in the art and would provide an alternative configuration for the dispersant.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214179 in view of Plott et al. (US 2020/0047404) as applied to claims 1-4, 6, 8-11 and 14-21 above, and further in view of Bheda (US 2019/0176406).
WO 2017/214179 and Plott et al. (US 2020/0047404) do not disclose the limitations of claim 7.
Bheda (US 2019/0176406) discloses a 3D building method wherein material is deposited ona build plate substrate including polytetrafluoroethylene (PTFE) to reduce adhesion between the deposited material and the substrate.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the substrate to be PTFE, as recited by Bheda (US 2019/0176406), because such a modification is known in the art and would provide an alternative configuration for the substrate which enables less adhesion between the substrate and the deposited material.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214179 in view of Plott et al. (US 2020/0047404) as applied to claims 1-4, 6, 8-11 and 14-21 above, and further in view of Chen et al. (US 2016/0236147).
WO 2017/214179 and Plott et al. (US 2020/0047404) do not disclose the limitations of claim 12.
Chen et al. (US 2016/0236147) discloses a base including an organic cation [0221].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the base to include an organic cation, as recited by Chen et al. (US .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214179 in view of Plott et al. (US 2020/0047404) as applied to claims 1-4, 6, 8-11 and 14-21 above, and further in view of Chung et al. (US 2009/0104428).
WO 2017/214179 and Plott et al. (US 2020/0047404) do not disclose the limitations of claim 12.
Chung et al. (US 2009/0104428)] discloses a method of making a multi-layer product using slurry deposition by a dip coating technique [0043].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method to deposit the slurry by a dip coating technique, as recited by Chung et al. (US 2009/0104428), because such a modification is known in the multilayer building art and would provide an alternative configuration for depositing the slurry and because WO 2017/214179 discloses that other multilayer building methods can be used to deposit the slurry [0043].
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Sachs doesn’t disclose that each layer after the first layer is deposited directly on the preceded dried layer.
	The Examiner agrees.  However, Plott et al. (US 2020/0047404) disclose such limitations, as mentioned above.
	Applicant argues that, with respect to Claim 2, it is submitted that WO179, either alone or in view of Sachs, does not teach or suggest a slurry having a shear viscosity less than 100 cp at a shear rate of 28s-1. To the contrary, as pointed out by the Examiner, WO179 seeks a “high viscosity suspension, which limits [dopant] diffusion at low temperature within the LDF.” See ¶8. This is contrary to the 
	The Examiner respectfully disagrees.  Such arguments are not commensurate in scope with instant claim 2 which does not include high powder loading and reduced viscosity by adjusting the pH (e.g., greater than 9) using a base that does not contain a metal cation (e.g., ammonium hydroxide).  The scope of claim 2 only requires a particular viscosity.  WO 2017/214179 and Plott et al. (US 2020/0047404) disclose varying viscosities can be used, as mentioned above.
	Applicant argues that, with respect to Claim 3, it would not have been obvious to modify the teachings of WO179, either alone or in view of Sachs, so that the slurry comprises 60 wt% or greater of the powder. The only relevant disclosure in WO179 is at ¶84, which states that the “glass-forming material may include: glass-forming, inorganic species in the range of about 5 vol. % to about 50 vol. %.” According to ¶49 and 50, glass-forming material includes metal-containing organic precursors and/or inorganic precursors, such as metalalkoxides, siloxanes, silicates, phosphates, chalcogenides, metal-hydroxides, metal silts, and large molecules and/or polymers prepared from metal containing organic precursors. It appears to be impossible to determine actual titania or silica-titania loading on a weight basis from the information provided by WO179. However, the specific examples (85-87) and general disclosure 84, do not suggest a silica or silica-titania loading of at least 60% by weight, and instead appear to suggest much less.
	The Examiner respectively disagrees.  WO 2017/214179 discloses that the composition gradient of the glass-forming material may be optimized for printability, resistance to cracking, sintering and 
	Applicant argues that, with respect to Claim 10, it would not have been obvious to modify the teachings of WO179, either alone or in view of Sachs, to adjust the pH greater than 9. Paragraphs 74 and 79 of WO179 do not teach or suggest raising the pH of the slurry to greater than 9. Paragraph 79 only suggests that an additive may be used to “control and/or change pH.” There is no indication what is meant, and no suggestion to raise the pH above 9. Applicants’ did randomly raise the pH to a value greater than 9. It was done with express intent to simultaneously achieve high powder loading (e.g., >60% by weight) and low viscosity (e.g., <100 cp). See Figure 1 and ¶28 of Applicants’ specification. Based on the teachings of WO179, raising the pH of the slurry above 9 would be an arbitrary or random choice, not a motivated or obvious choice.  The scope of claim 10 only requires a specific pH range, and 
	The Examiner respectfully disagrees.  Such arguments are not commensurate in scope with claim 10 which does not require high powder loading (e.g., >60% by weight) and low viscosity (e.g., <100 cp).  WO 2017/214179 discloses changing pH to perform specific functions or results may be readily determined without undue experimentation [0074] and discloses adding bases [0079].  Changing pH of water slurry with a base would result in a pH greater than 7, and thus it would be obvious in view of these pH change teachings that a desired pH, such as a pH of 9, could be achieved to obtain specific functions or results in view of the teachings of WO 2017/214179.  The scope of claim 10 only requires a specific pH range, and WO 2017/214179 teaches modifying pH with a base making a pH of greater than 7 obvious.
	Applicant argues, with respect to claim 12, that Chen only teaches the use of a base having an organic cation in a washcoat used to deposit platinum group metal on a molecular sieve having a 
The Examiner respectively disagrees.  In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chen is related to the particular problem (i.e., using bases).  Chen discloses using bases to increase pH and that bases include organic cation [0220]-[0221].  WO179 discloses using bases to increase pH as mentioned above.  Thus, Chen teaches alternative materials for the bases which enable increasing pH.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744